Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: paragraph 0066: "facilitate the lubrication a bearing". Paragraph 0069: "Figures 1 and 2and". Paragraph 0072: "bearing lubricator 10 be configured such that"; "may be pre-programmed by the manufactured, by the lubricator installer or by the user". Paragraph 0073: "measure the parameter 26of" and "signal 28to". Numerous other gramatical, spelling, and unclear wording errors exist throughout the specification.
The use of the terms Bluetooth, Zigbee, and Hart, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 13 and 16 are  objected to because of the following informalities:  in claim 13 the term "protocols of" is repeated. Additionally, "6lopan" in claim 13 should be corrected to "6lowpan". In claim 16 the term "subjected to" is repeated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 5 recites the limitation "first mentioned parameter" in a signal indicative of the triggering value of the first mentioned parameter is advanced to the controller.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examining the application, “first mentioned parameter” is hereon interpreted to be the “variable” mentioned in claim 1. 
Claim 13 contains the trademark/trade names Bluetooth, Zigbee, and Hart.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe wireless or remote communication protocols and, accordingly, the identification/description is indefinite.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear whether the “similarly loaded unmonitored bearing” referred to in claim 16 is the first or second unmonitored bearing, thus making the claim indefinite. The first similarly loaded unmonitored bearing cannot be subjected to both a first and third cycle at once, so it is presumed for sake of examination that the “similarly loaded unmonitored bearing” is meant to be the “said second similarly loaded unmonitored bearing”.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 20 recites the “system in accordance with claim 19”, but claim 19 claims a method, not a system. It is therefore unclear whether claim 20 refers to the method of claim 19 or the system of claim 15, in which case it would be a duplicate claim. It is presumed for the sake of examination that claim 20 is meant to say “the method in accordance with claim 19”, and is dependent on claim 19.

Allowable Subject Matter
Claims 1-4, 6-12, 14-15, and 17-19 are allowed.
Claims 5, 13, 16, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: No prior art teaches or reasonably suggests a bearing lubricator that comprises a solitary monitored bearing with at least one unmonitored bearing. Other arts teach either multiple bearings or all bearings are monitored, or don't explicitly state the monitoring setup and arrangement in relation to lubricating operations. For this reason the claims are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Graf et al (US 6561316 A1), Walker et al (US 2004/0250623 A1), Holweg et al (US 2003/0115977 A1), Wong et al (US 5671825 A1) and Conley et al (US 2016/0186812).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.K./Examiner, Art Unit 3651                                                                                                                                                                                                        
/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651